DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's Preliminary Amendment filed on 03/06/2020 is acknowledged.
Claims 1, 6, 8, 13-17, 20-22, 26-30, 34 and 43-44 are pending. 


Restriction Requirement

3. Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 4 and a LCVR having the sequence set forth in SEQ ID NO: 28 (244C7); a HCVR having the sequence set forth in SEQ ID NO:4 and a LCVR having the sequence set forth in SEQ ID NO: 27 (244C7m1); a HCVR having the sequence set forth in SEQ ID NO: 1 and a LCVR having the sequence set forth in SEQ ID NO: 28 (244C8); a HCVR having the sequence set forth in SEQ ID NO:1 and a LCVR having the sequence set forth in SEQ ID NO: 27 (244C8m1), to humanized versions of these antibodies, and to the corresponding nucleic acids, vectors, host cells and method of producing the antibody, classified in C07K16/28.

 II. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 3 and a LCVR having the sequence set forth in SEQ ID NO: 31 (246F7), and humanized versions of these antibodies, classified in C07K16/28.

III. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO:5 and a LCVR having , classified in C07K16/28.

IV. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 2 and a LCVR having the sequence set forth in SEQ ID NO: 30 (258F6); a HCVR having the sequence set forth in SEQ ID NO: 2 and a LCVR having the sequence set forth in SEQ ID NO: 29 (258F6m), and humanized versions of these antibodies, classified in C07K16/28.

V. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 6 and a LCVR having the sequence set forth in SEQID NO: 34 (392C4), and humanized versions of these antibodies, classified in C07K16/28.

VI. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 7 and a LCVR having the sequence set forth in SEQ ID NO: 41 (394D5), and humanized versions of these antibodies, classified in C07K16/28.

VII. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 8 and a LCVR having the sequence set forth in SEQID NO: 35 (394G1), and humanized versions of these antibodies, classified in C07K16/28.

VIII. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 12 and a LCVR having the sequence set forth in SEQ ID NO: 39 (388C12A); a HCVR having the sequence set forth in SEQ ID NO: 12 and a LCVR having the sequence set forth in SEQ ID NO: 32 (388C12B); a HCVR having the sequence set forth in SEQ ID NO: 13 and a LCVR having the sequence set forth in SEQ ID NO: 39 (388C16A); a HCVR having the sequence set forth in SEQ ID NO: 13 and a LCVR having the sequence set forth in , classified in C07K16/28.

IX. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 9 and a LCVR having the sequence set forth in SEQ ID NO: 38 (392C5A); a HCVR having the sequence set forth in SEQ ID NO: 9 and a LCVR having the sequence set forth in SEQ ID NO: 37 (392C5B), and humanized versions of these antibodies, classified in C07K16/28. 

X. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 17 and a LCVR having the sequence set forth in SEQ ID NO: 40 (392D2), and humanized versions of these antibodies, classified in C07K16/28. 

XI. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 16 and a LCVR having the sequence set forth in SEQID NO: 43 (392H4), and humanized versions of these antibodies, classified in C07K16/28. 

XII. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 20 and a LCVR having the sequence set forth in SEQ ID NO: 53 (246A10), and humanized versions of these antibodies, classified in C07K16/28.

XIII. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 18 and a LCVR having the sequence set forth in SEQID NO: 47 (388D4), and humanized versions of these antibodies, classified in C07K16/28.

XIV. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 19 and a LCVR , classified in C07K16/28.

XV. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 21 and a LCVR having the sequence set forth in SEQID NO: 52 (411C2), and humanized versions of these antibodies, classified in C07K16/28.

XVI. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 22 and a LCVR having the sequence set forth in SEQ ID NO: 51 (413D2), and humanized versions of these antibodies, classified in C07K16/28.

XVII. Claims 1, 6, 8, 12, 13, 17, 20-22 and 26, drawn to an anti-PD-1 antibody comprising a HCVR having the sequence set forth in SEQ ID NO: 25 and a LCVR having the sequence set forth in SEQ ID NO: 45 (413E1), and humanized versions of these antibodies, classified in C07K16/28.

XVIII – XXXIV.  Claims 27-28, 34, 44, drawn to a method comprising administering the antibody of Groups I – XVII, classified in A61K39/395.

XXXV – LI. Claims 29-30, drawn to a method of diagnosing a PD-1-mediated adaptive immune resistance in a patient who has cancer, comprising contacting a tumor microenvironment in the patient with the antibody of Groups I – XVII labeled with a detectable moiety, classified in G01N33/6893.

LII. Claim 43, drawn to a method for increasing T cell effector function, comprising contacting a T cell with an anti-PD-1 antibody that does not competitively inhibit binding of PD-L1 or PD-L2 to PD-1 expressed on the surface of the T cell, classified in G01N33/6893.

. Claim 44, drawn to a method for increasing lymphocyte secretion of a cytokine in a human patient, comprising administering to the patient an anti-PD-1 antibody that does not competitively inhibit binding of PD-L1 or PD-L2 to PD-1 expressed on the surface of a T cell, classified in A61K39/395.


4. The inventions of Groups I – XVII are different products.  The products are patentably distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, they require non-coextensive searches in the scientific literature.  Therefore, each product is patentably distinct, and searching of these Inventions together would impose an undue burden.

The inventions of Groups XVIII – LIII are different methods.  The methods differ with respect to one or more of ingredients, method steps, and/or endpoints; therefore, each method is patentably distinct.  Furthermore, the distinct ingredients, method steps, and/or endpoints require separate and distinct searches, and are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph.  As such, it would be burdensome to search these Inventions together.

The inventions of Groups I – XVII are related to the inventions of Groups XVIII – LI as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the antibody of Groups I – XVII can be used for affinity purification, in addition to the methods of Groups XVIII – LI.


5. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 


6. The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


7. Applicant is reminded that upon the cancellation of claims to non-elected inventions, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644